           Case 2:20-cv-00397-RSL-TLF Document 21 Filed 04/30/20 Page 1 of 2



1

2

3

4                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
5                                       AT TACOMA

6    ELI BICKERTON,
                                                          Case No. C20-397 RSL-TLF
7                              Plaintiff,
            v.                                            ORDER STAYING PROCEEDINGS
8
     HYATT CORPORATION,
9
                               Defendants,
10

11          This matter comes before the Court on the parties’ Stipulated Motion and

12   Proposed Order Staying Case. Dkt. 19. The parties inform the Court that they seek a six

13   month stay of proceedings because the current COVID-19 pandemic has caused

14   defendant operational disruptions. Id. The parties also indicate that the current

15   pandemic has made it difficult to proceed with standard litigation procedures. Id.

16          The Court, having reviewed the record and the parties’ Stipulated Motion hereby

17   ORDERS:

18          (1) The parties Stipulated Motion (Dkt. 19) is GRANTED. The proceedings will be

19               stayed until October 27, 2020.

20          (2) All pending deadlines are stricken.

21          (3) On or before October 27, 2020, the parties shall file an updated joint status

22               report and proposed schedule for this action. At that point the Court will issue

23               a scheduling order.

24

25

26   ORDER STAYING PROCEEDINGS - 1
          Case 2:20-cv-00397-RSL-TLF Document 21 Filed 04/30/20 Page 2 of 2



1          (4) If the parties request an additional stay on or before October 27, 2020, the

2             parties shall provide an explanation of why the extension of the stay is

3             warranted and necessary.

4          Dated this 30th day of April, 2020.

5

6

7                                                    A
                                                     Theresa L. Fricke
8                                                    United States Magistrate Judge

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   ORDER STAYING PROCEEDINGS - 2
